Case 9:20-cv-82217-DMM Document 30 Entered on FLSD Docket 05/04/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

   GERDAU AMERISTEEL US INC.,                         CASE NO. 9:20-cv-82217-DMM

                  Plaintiff,

   v.

   ZURICH AMERICAN INSURANCE
   COMPANY,

                  Defendant.
                                                /

      PLAINTIFF’S MOTION TO STRIKE ZURICH AMERICAN INSURANCE
  COMPANY’S EXPERT WITNESS AND INCORPORATED MEMORANDUM OF LAW

         Plaintiff Gerdau Ameristeel US Inc. (“Gerdau”) hereby moves for an Order striking or

  excluding the testimony of Defendant Zurich American Insurance Company’s (“Zurich”) expert

  Stephen D. Johnson, Esq. and in support thereof states as follows:

                                         INTRODUCTION

         This is an insurance coverage action in which Gerdau has challenged Zurich’s

  interpretation of the self-insured retention endorsement (“SIR Endorsement”) contained in several

  Zurich insurance policies. Gerdau alleges the SIR Endorsement is ambiguous in several respects

  and, as such, should be read against Zurich as its drafter. Zurich asserts its interpretation of the

  SIR Endorsement is the only reasonable one.

         Gerdau’s position is that the interpretation of the SIR Endorsement is an issue of law for

  the Court. As such, Zurich’s attempt to use an expert to opine that the SIR Endorsement is “clear

  on its face” is an improper use of expert testimony and therefore the testimony of Zurich’s expert

  should be excluded.
Case 9:20-cv-82217-DMM Document 30 Entered on FLSD Docket 05/04/2021 Page 2 of 7




                        ARGUMENT AND CITATION OF AUTHORITY

    I.   Improper Expert Opinions Should Be Stricken

         Expert testimony is proper to aid the trier of fact in areas of special, scientific or technical

  facts. See Thscaloosa v. Hareros Chemicals, Inc., 158 F.3d 548, 562 (11th Cir. 1998). Where an

  expert’s testimony will not aid the trier of fact in understanding factual issues, the expert may be

  stricken. See United States v. Frazier. 387 F.3d 1244. 1266 (11th Cir. 2004). An expert is not

  permitted to make conclusions of law, which is the role of the Court. See, e.g., United States v.

  Long, 300 Fed. Appx. 804, 814 (11th Cir. 2008) (“An expert witness may not testify as to his

  opinion regarding ultimate legal conclusions”); Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d

  1537, 1541 (11th Cir. 1990); Zurich Am. Ins. Co. v. Amerisure Ins. Co., Case No. 9:16-CV-81393-

  MIDDLEBROOKS, 2017 WL 1372858, at * 2 (S.D. Fla. Feb. 13, 2017).

   II.   Insurance Policy Interpretation is Strictly a Question of Law and is Not Subject to
         Opinion Testimony

         Under Florida law, the interpretation of an insurance contract is a matter of law to be

  decided by the Court. See, e.g., Gulf Tampa Drydock Co. v. Great Atl. Ins. Co., 757 F.2d 1172,

  1174 (11th Cir. 1985); Jones v. Utica Mut. Ins. Co., 463 So. 2d 1153, 1157 (Fla. 1985).

  Accordingly, courts routinely strike expert testimony attempting to interpret an insurance

  policy. See, e.g., Montgomery, 898 F.2d at 1540 (“[u]nder Florida law, the construction of an

  insurance policy is a question of law for the court”); Zurich Am. Ins. Co., 2017 WL 1372858, at *

  2 (“It is the responsibility of the Court, not a witness, to interpret and determine the significance

  of legal documents”); Clarendon Am. Ins. Co. v. Bayside Rest., LLC, No. 8:05-cv-1662-T-17-

  TGW, 2006 WL 3337499 at *2 (M.D. Fla. Sept. 25, 2006) (“[T]his Court . . . does not see the

  relevance of expert testimony concerning the issue of interpreting an insurance policy.



                                                    2
Case 9:20-cv-82217-DMM Document 30 Entered on FLSD Docket 05/04/2021 Page 3 of 7




  Furthermore, this Court does not look to engage in a ‘battle of the experts' on an issue that is

  ultimately to be decided as a matter of law.”); Am. Home Assur. Co. v. Devcon Intern., Inc., No.

  92-6764-CIV, 1993 WL 401872, at *4 (S.D. Fla. September 28, 1993) (striking the affidavit of an

  insurance expert making legal conclusions); Certain Underwriters at Lloyd's Subscribing, Etc. v.

  Capri of Palm Beach, Inc., 932 F. Supp. 1444, 1447 (S.D. Fla. 1996) (“[u]nder Florida law,

  interpretation of an insurance contract, including determination and resolution of ambiguities, is a

  matter of law to be decided by the Court”); Nova Cas. Co. v. Waserstein, No. 04-20755-CIV, 2005

  WL 5955694, at *3 (S.D. Fla. Sept. 7, 2005) (striking expert testimony because “the opinions of

  percipient or expert witnesses regarding the meaning(s) of contractual provisions are irrelevant

  and hence inadmissible”); Harbor Communities, LLC v. Landmark Am. Ins. Co., No. 07-14336-

  CIV, 2008 WL 5532021 (S.D. Fla. Aug. 7, 2008) (striking an expert’s report opining that a claim

  was covered by an insurance policy).

  III.   Zurich’s Expert Testimony Is Improper

         A copy of Zurich’s expert witness disclosure is attached as Exhibit A. As is clear from the

  disclosure, the purpose of Mr. Johnson’s testimony is to interpret the Zurich policy. The disclosure

  states that Mr. Johnson will testify that the SIR Endorsement “is clear on its face”. See Ex. A at

  p.7. It is the Court’s responsibility to determine whether the Zurich policy language is clear or

  ambiguous, not an expert witness.


         Zurich further states that Mr. Johnson will testify that Zurich applied “the SIR

  Endorsement consistently and correctly” and that Mr. Johnson’s review of the file indicated that

  Gerdau’s prior conduct implied agreement with Zurich’s application of the SIR Endorsement. See

  Ex. A at p.9. Again, the determination of whether Zurich’s interpretation of the SIR Endorsement



                                                   3
Case 9:20-cv-82217-DMM Document 30 Entered on FLSD Docket 05/04/2021 Page 4 of 7




  is correct, or whether there are reasonable alternative interpretations of the SIR Endorsement, are

  issues of law for the Court. Further, if the Court determines the SIR Endorsement is subject to two

  or more reasonable interpretations, the provision is deemed ambiguous as a matter of law, and

  extrinsic evidence cannot be admitted to resolve such an ambiguity. See Washington Nat. Ins.

  Corp. v. Ruderman, 117 So.3d 943, 952 (Fla. 2013) (holding that ambiguities in an insurance

  policy “must be construed against the insurer and in favor of coverage without resort to

  consideration of extrinsic evidence”); The Lebbin-Spector Family Trust v. Transamerica Life Ins.

  Co., Case No. 18-CV-80558-MIDDLEBROOKS (S.D. Fla. July 19, 2019), at *16 (citing

  Ruderman in rejecting insurer’s attempts to use extrinsic evidence to resolve a policy ambiguity).

  Thus, Mr. Johnson’s opinions regarding whether he believes Gerdau impliedly acquiesced to the

  “true up” process are irrelevant and improper.


         The third area in which Zurich seeks to use Mr. Johnson’s testimony is to support Zurich’s

  argument that it should not be subject to a “penalty” for failing to obtain approval of the SIR

  Endorsement by the Florida Office of Insurance Regulation. See Ex. A at p.9. Again, Zurich seeks

  to use Mr. Johnson to bolster a legal argument on a pure issue of law, and such testimony is

  inadmissible and improper. The implications of Zurich’s failure to obtain regulatory approval for

  the SIR Endorsement is an issue of law for the Court.


         In sum, the entirety of Mr. Johnson’s proposed expert testimony consists of improper legal

  conclusions which are inadmissible. The law is clear that these opinions all invade the province

  of the Court and have no proper place in an insurance coverage action concerning the interpretation

  of an insurance policy provision.




                                                   4
Case 9:20-cv-82217-DMM Document 30 Entered on FLSD Docket 05/04/2021 Page 5 of 7




                                              CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests that the Court this Court strike the

  opinions and testimony of Stephen D. Johnson, Esq. in their entirety, as well as any other relief

  that this Court deems equitable and just.



             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(3)

         Pursuant to Local Rule 7.1(A)(3), undersigned counsel hereby certifies that he conferred

  with counsel for Zurich in a good faith effort to resolve by agreement the issues raised in the

  motion, and Zurich opposes the relief sough herein.



         This 4th day of May, 2021.

                                               Respectfully submitted,

                                               FRIEDMAN P.A.

                                               /s/ Robert H. Friedman
                                               Robert H. Friedman
                                               Florida Bar No. 25994
                                               rob@friedmanpa.com
                                               340 Royal Poinciana Way
                                               Suite 317-202
                                               Palm Beach, FL 33480
                                               Telephone:     (561) 800-2110
                                               Facsimile:     (561) 246-3413

                                               Counsel for Plaintiff




                                                    5
Case 9:20-cv-82217-DMM Document 30 Entered on FLSD Docket 05/04/2021 Page 6 of 7
Case 9:20-cv-82217-DMM Document 30 Entered on FLSD Docket 05/04/2021 Page 7 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

   GERDAU AMERISTEEL US INC.,                            CASE NO. 9:20-cv-82217-DMM

                   Plaintiff,

   v.

   ZURICH AMERICAN INSURANCE
   COMPANY,

                   Defendant.
                                                   /


                                    CERTIFICATE OF SERVICE

          I hereby certify that I have electronically filed with the Clerk of the Court Plaintiff’s

  Motion To Strike Zurich American Insurance Company’s Expert Witness And Incorporated

  Memorandum Of Law using the CM/ECF system which will automatically send e-mail

  notification to the attorneys of record in this litigation.



          This 4th day of May, 2021.

                                             /s/ Robert H. Friedman
                                             Counsel for Plaintiff
